 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Tara K A Eivers,                               No. CV-20-00324-PHX-DWL
10                    Plaintiff,                        ORDER
11       v.
12       Arizona Department of Administration, et
         al.,
13
                      Defendants.
14
15            Pending before the Court is Plaintiff’s Application for Leave to Proceed In Forma
16   Pauperis (Doc. 2), which the Court hereby grants. The Court will screen Plaintiff’s

17   complaint (Doc. 1) pursuant to 28 U.S.C. § 1915(e)(2)1 before it is allowed to be served.
18   Pursuant to that screening, the complaint will be dismissed with leave to amend.

19            I.     Legal Standard

20            Under 28 U.S.C. § 1915(e)(2), a complaint is subject to dismissal if it contains
21   claims that are “frivolous or malicious,” that “fail[] to state a claim upon which relief may
22   be granted,” or that “seek[] monetary relief against a defendant who is immune from such

23   relief.” Id. Additionally, under Federal Rule of Civil Procedure 8(a)(2), a pleading must

24   contain a “short and plain statement of the claim showing that the pleader is entitled to

25   relief.” Id. Although Rule 8 does not demand detailed factual allegations, “it demands

26   more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.
27
     1
             Although section 1915 largely concerns prisoner litigation, section 1915(e) applies
28   to all in forma pauperis proceedings. Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001)
     (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”).
 1   Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of the elements of a cause of action,
 2   supported by mere conclusory statements, do not suffice.” Id.
 3          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
 4   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
 5   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
 6   that allows the court to draw the reasonable inference that the defendant is liable for the
 7   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
 8   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
 9   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
10   allegations may be consistent with a constitutional claim, a court must assess whether there
11   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
12          The Ninth Circuit has instructed that courts must “construe pro se filings liberally.”
13   Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010). A “complaint [filed by a pro se litigant]
14   ‘must be held to less stringent standards than formal pleadings drafted by lawyers.’” Id.
15   (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)). Conclusory and vague
16   allegations, however, will not support a cause of action. Ivey v. Bd. of Regents of the Univ.
17   of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). A liberal interpretation may not supply
18   essential elements of the claim that were not initially pled. Id.
19          II.     Analysis
20          As a preliminary matter, Pedro O. Camarena, a non-lawyer, cannot represent
21   Plaintiff in this lawsuit. “[A] non-lawyer “has no authority to appear as an attorney for
22   others than himself.” Johns v. Cty. of San Diego, 114 F.3d 874, 877 (9th Cir. 1997).
23   Having a fiduciary relationship of some sort does not alter this basic tenet. Id. To the
24   extent Plaintiff wishes to proceed with this action, she must hire an attorney or represent
25   herself.
26          Furthermore, the complaint cannot be served in its current state. The complaint is
27   a garbled collection of handwritten documents, forms with handwritten notes on them, and
28   other attachments. All handwritten portions are cramped and styled all in capital letters,


                                                    -2-
 1   such that it is very difficult to read. Far from being a “short and plain statement of the
 2   claim showing that the pleader is entitled to relief,” Fed R. Civ. P. 8(a)(2), the complaint
 3   involves scattered, rambling statements—blending alleged facts, opinions, legal
 4   conclusions, and legal citations without any cohesion or organizational structure, such that
 5   it is impossible to discern what happened. There is no way to determine what causes of
 6   action are being raised, against which defendants, for what conduct. Rule 8 requires
 7   “simplicity, directness, and clarity,” such that each defendant should easily be able to
 8   determine “what he is being sued for.” McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir.
 9   1996).
10            The Court will dismiss the complaint with leave to amend. “Dismissal of a pro se
11   complaint without leave to amend is proper only if it is absolutely clear that the deficiencies
12   of the complaint could not be cured by amendment.” Schucker v. Rockwood, 846 F.2d
13   1202, 1203-04 (9th Cir. 1988) (internal quotation marks and citation omitted).
14            Plaintiff’s amended complaint must adhere to all portions of Rule 7.1 of the Local
15   Rules of Civil Procedure (“LRCiv”). Additionally, Plaintiff is advised that the amended
16   complaint must satisfy the pleading requirements of Rule 8 of the Federal Rules of Civil
17   Procedure. Specifically, the amended complaint shall contain a short and plain statement
18   of the grounds upon which the Court’s jurisdiction depends, a short and plain statement of
19   each specific claim asserted against each Defendant, and a good faith demand for the relief
20   sought. Fed. R. Civ. P. 8(a)(1)-(3). These pleading requirements are to be set forth in
21   separate and discrete numbered paragraphs, and “[e]ach allegation must be simple, concise,
22   and direct.” Fed. R. Civ. P. 8(d)(1); see also Fed. R. Civ. P. 10(b) (“A party must state its
23   claims or defenses in numbered paragraphs, each limited as far as practicable to a single
24   set of circumstances.”). Where a complaint contains the factual elements of a cause, but
25   those elements are scattered throughout the complaint without any meaningful
26   organization, the complaint does not set forth a “short and plain statement of the claim” for
27   purposes of Rule 8. Sparling v. Hoffman Constr. Co., 864 F.2d 635, 640 (9th Cir. 1988).
28            Finally, the Court orders that the complaint must be typed or legibly handwritten,


                                                  -3-
 1   using proper conventional use of uppercase and lowercase letters. To be clear, the Court
 2   will not require perfection—just a general attempt at using capital letters only where they
 3   are appropriate.
 4          Plaintiff is advised that if the amended complaint fails to comply with the Court’s
 5   instructions explained in this Order, the action may be dismissed pursuant to
 6   28 U.S.C. § 1915(e) and/or     Rule     41(b)     of   the    Federal    Rules     of   Civil
 7   Procedure. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (affirming
 8   dismissal with prejudice of amended complaint that did not comply with Rule 8(a)). Given
 9   this specific guidance on pleading requirements, the Court is not inclined to grant Plaintiff
10   leave to file another amended complaint if the first amended complaint is found to be
11   deficient. See Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992) (affirming dismissal
12   with prejudice where district court had instructed pro se plaintiff regarding deficiencies in
13   prior order dismissing claim with leave to amend); Ascon Props., Inc. v. Mobil Oil Co.,
14   866 F.2d 1149, 1160 (9th Cir. 1989) (“The district court’s discretion to deny leave to amend
15   is particularly broad where plaintiff has previously amended the complaint.”).
16          Plaintiff is directed to become familiar with the Local Rules and the Federal Rules
17   of Civil Procedure and is reminded that the Federal Court Self-Service Clinic provides free
18   civil legal help to self-represented litigants. (See Notice to Self-Represented Litigant, Doc.
19   5 at 7.)
20          Accordingly,
21          IT IS ORDERED granting the Application to Proceed in District Court without
22   Prepaying Fees or Costs (Doc. 2).
23          IT IS FURTHER ORDERED that Plaintiff’s complaint (Doc. 1) is dismissed with
24   leave to file an amended complaint by March 13, 2020. The amended complaint must
25   adhere to LRCiv 7.1.
26          ///
27          ///
28          ///


                                                 -4-
 1         IT IS FURTHER ORDERED that if Plaintiff fails to file an amended complaint
 2   by March 13, 2020, the Clerk of Court shall terminate the action.
 3         Dated this 14th day of February, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -5-
